Exhibit 99 NEWS RELEASE April 29, 2010 For Release: Immediately Contact: Investors: Stacey A. Renner, (845) 486-5730 News Media: Denise D. VanBuren, (845) 471-8323 CH Energy Group Releases First-Quarter Earnings Results (Poughkeepsie, NY) CH Energy Group, Inc. (NYSE:CHG) posted earnings of $1.30 per share for the first quarter of 2010, down 17 cents, or 12 percent, as compared to the first three months of 2009. The earnings contribution of the Corporation’s largest subsidiary, Central Hudson Gas & Electric Corporation, increased by 26 cents per share. That increase was more than offset by a reduction of 38 cents per share from the Griffith Energy Services subsidiary, which resulted primarily from the divestiture in December 2009 of a portion of Griffith’s operations. "While our consolidated earnings fell for the quarter, we are nonetheless pleased with our results. For the third consecutive quarter, Central Hudson continued its recovery from previously depressed earnings levels, and the reduced contribution from a smaller Griffith during its peak season was anticipated," said Chairman of the Board, President and C.E.O. Steven V. Lant. CH Energy Group released the following earnings results by business unit: Central Hudson Gas & Electric Corporation Central Hudson, which represents nearly 90 percent of CH Energy Group’s total assets, earned $1.04 cents per share during the first quarter of 2010, up 26 cents from the 78 cents per share posted during the same period of 2009. While increased delivery revenues that went into effect in the second half of 2009 added 40 cents to the quarter-over-quarter comparison, higher depreciation and increased property taxes combined to offset a portion of the revenue increase. Increased service restoration expense associated with storms also depressed first-quarter 2010 earnings, though Central Hudson’s incremental expenses associated with the largest storm restoration effort in its history (following heavy snowfall that interrupted service to approximately 210,000 customers in late February) are not reflected in these quarterly results. Colder-than-normal weather and higher sales that occurred in the first three months of 2009 benefitted earnings in that quarter, at a time when there was no Revenue Decoupling Mechanism to address the volatility associated with them. “The Revenue Decoupling Mechanism that went into effect in July as part of our current rate agreement levelizes the impact of fluctuations in weather and sales patterns over time,” said Lant. “No RDM was in place during the first half of 2009, and comparing results between these periods illustrates how an RDM helps to reduce volatility in both customers’ bills and our earnings over time, while positioning us to enthusiastically promote our energy efficiency programs.” Griffith Energy Services Griffith Energy Services posted 26 cents of earnings per share during the first quarter of 2010. Excluding the 28-cent impact of Griffith’s partial divestiture, earnings were 10 cents per share lower in the first quarter of 2010 relative to the same period last year. This decrease was due primarily to warmer winter weather and lower margins resulting from rising wholesale prices, which together contributed an additional 8 cents to quarterly results. “We divested about 40 percent of Griffith in late 2009 as part of a strategy to reduce our cash flow and earnings volatility. The proceeds from that sale were almost immediately reinvested into a 20-megawatt wind project in Wisconsin that we expect to be operational by the fourth quarter of 2010,” Lant explained. “Beginning in 2011, we anticipate this project to begin contributing more stable and predictable earnings and cash flows than had been the case with the portion of the Griffith business that we sold.” Other Businesses and Investments The other business investments of CH Energy Group posted no earnings during the first quarter, as compared to a gain of 5 cents per share during the first three months of 2009. “This business unit’s contribution to earnings was lower in the first quarter of 2010 due largely to 3 cents per share of higher interest expense resulting from debt issued in the second quarter of 2009 to fund our unregulated operations,” said Lant. “Our remaining unregulated investments contributed 2 cents less per share than they did in the first quarter of 2009, resulting primarily from lower earnings associated with our ethanol and biomass investments.” ### About CH Energy Group, Inc.: CH Energy Group, Inc. is a family of companies seizing new opportunities in the energy marketplace through two primary subsidiaries. Central Hudson Gas & Electric Corporation is a regulated transmission and distribution utility serving approximately 300,000 electric and about 74,000 natural gas customers in eight counties of New York State’s Mid-Hudson River Valley, and delivering natural gas and electricity in a 2,600-square-mile service territory that extends north from the suburbs of metropolitan New York City to the Capital District at Albany.Central Hudson Enterprises Corporation, a non-regulated subsidiary, is the umbrella for a family of energy-related companies and investments focused primarily on fuel distribution and renewable energy.Griffith Energy Service’s fuel distribution business supplies energy products and services to approximately 58,000 customers in five states and Washington, D.C.CHEC also has interests in several renewable energy projects in New York and other states, primarily focused on wind and landfill gas. Conference Call:Mr. Lant will conduct a conference call with investors to review financial results at 2:00 p.m. (ET) today, April 29, 2010. Dial-in: 1-800-230-1092; Conference Name “CH Energy Group.” Supplemental materials will be posted to the Company’s Web site at www.CHEnergyGroup.com to assist participants in following the Conference Call presentation.A digitized replay of the call will be available from 4:30 p.m. (ET) on April 29, 2010, until 11:59 p.m. (ET) on May 6, 2010, by dialing 1-800-475-6701 and entering access code 154383. In addition, the call will be webcast live in listen-only mode and available for replay for approximately 30 days within the Investor Relations section of the Company’s Web site at www.CHEnergyGroup.com Forward-Looking Statements – Statements included in this News Release and any documents incorporated by reference which are not historical in nature are intended to be, and are hereby identified as, “forward-looking statements” for purposes of the safe harbor provided by Section 21E of the Exchange Act.Forward-looking statements may be identified by words including “anticipates,” “intends,” “estimates,” “believes,” “projects,” “expects,” “plans,” “assumes,” “seeks,” and similar expressions.Forward-looking statements including, without limitation, those relating to CH Energy Group and its subsidiaries' future business prospects, revenues, proceeds, working capital, liquidity, income, and margins, are subject to certain risks and uncertainties that could cause actual results to differ materially from those indicated in the forward-looking statements, due to several important factors, including those identified from time-to-time in the forward-looking statements.Those factors include, but are not limited to: weather; fuel prices; corn and ethanol prices; plant capacity factors; energy supply and demand; interest rates; potential future acquisitions; developments in the legislative, regulatory, and competitive environment; market risks; electric and natural gas industry restructuring and cost recovery; the ability to obtain adequate and timely rate relief; changes in fuel supply or costs including future market prices for energy, capacity, and ancillary services; the success of strategies to satisfy electricity, natural gas, fuel oil, and propane requirements; the outcome of pending litigation and certain environmental matters, particularly the status of inactive hazardous waste disposal sites and waste site remediation requirements; and certain presently unknown or unforeseen factors, including, but not limited to, acts of terrorism. CH Energy Group and its subsidiaries undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise.Given these uncertainties, undue reliance should not be placed on the forward-looking statements. CH ENERGY GROUP, INC. CONSOLIDATED BALANCE SHEET March31, December31, 2010 ¹ 2009 ² ASSETS (Thousands of Dollars) UTILITY PLANT Utility plant $ $ Less: Accumulated depreciation Construction work in progress Net Utility Plant OTHER PROPERTY AND PLANT - NET CURRENT ASSETS Cash and cash equivalents Accounts receivable - net Fuel, materials and supplies Fair value of derivative instruments 64 Regulatory assets Special deposits and prepayments Accumulated deferred income tax Other DEFERRED CHARGES AND OTHER ASSETS TOTAL $ $ CAPITALIZATION and LIABILITIES CAPITALIZATION Common Equity³ $ $ Non-controlling interest Preferred Stock of subsidiary Long-term debt CURRENT LIABILITIES Current maturities of long-term debt Notes payable 0 Accounts payable Accrued interest Dividends payable Customer advances and deposits Regulatory liabilities Fair value of derivative instruments Other DEFERRED CREDITS AND OTHER LIABILITIES ACCUMULATED DEFERRED INCOME TAX TOTAL $ $ ¹ Unaudited ² Subject to explanations contained in the Annual Report on Form 10-K of the Company to the SEC for the Year ended December 31, 2009. ³ Shares outstanding at March 31, 2010 15,813,388.Shares outstanding at December 31, 2009 15,804,562. CH ENERGY GROUP, INC. CONSOLIDATED STATEMENT OF INCOME (Unaudited) FortheThreeMonthsEnded March31, (Thousands of Dollars) Operating Revenues Electric $ $ Natural gas Competitive business subsidiaries: Petroleum products Other Total Operating Revenues Operating Expenses Operation: Purchased electricity and fuel used in electric generation Purchased natural gas Purchased petroleum Other expenses of operation - regulated activities Other expenses of operation - competitive business Depreciation and amortization Taxes, other than income tax Total Operating Expenses Operating Income Other Income and Deductions Income from unconsolidated affiliates Interest on regulatory assets and investment income Write-off of note receivable - ) Regulatory adjustment for interest costs ) ) Business development costs ) ) Other - net ) Total Other Income and Deductions ) Interest Charges Interest on long-term debt Interest on regulatory liabilities and other interest Total Interest Charges Income before income taxes, non-controlling interest and preferred dividends of subsidiary Income taxes Net Income from Continuing Operations Discontinued Operations Income from discontinued operations before tax - Income tax expense from discontinued operations - Net Income from Discontinued Operations - Net Income Net income (loss) attributable to non-controlling interest: Non-controlling interest in subsidiary 35 ) Dividends declared on cumulative Preferred Stock of Central Hudson Net income attributable to CH Energy Group Dividends declared on Common Stock Change in Retained Earnings $ $ Average number of common stock shares outstanding Basic Diluted Income from continuing operations attributable to CH Energy Group common shareholders Earnings per share -Basic: $ $ Earnings per share -Diluted: $ $ Income from discontinued operations Earnings per share -Basic: $
